Exhibit 10.1

 

EXECUTION COPY

 

 

THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIRD AMENDMENT, dated as of January 15, 2015 (this “Amendment”) to the SECOND
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 31, 2014 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among W.P. Carey Inc. (together with its permitted successors and
assigns, the “Company” or the “Borrower”), certain Subsidiaries of the Company
identified therein, from time to time as Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (each
as defined in the Credit Agreement).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Credit Agreement be modified as
herein set forth; and

 

WHEREAS, the Required Lenders, the Required Revolving Lenders and the L/C Issuer
have agreed to modify the Credit Agreement as herein set forth solely upon the
terms and conditions provided for in this Amendment.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

1.         Defined Terms.  Unless otherwise specifically defined herein, all
capitalized terms used herein shall have the respective meanings ascribed to
such terms in the Credit Agreement.

 

2.         Definition of Alternative Currency Sublimit.  The definition of
Alternative Currency Sublimit contained in Section 1.01 of the Credit Agreement
is hereby amended by replacing the reference to “$500,000,000” appearing in
clause (a) thereof with “$750,000,000”.

 

3.         Section 2.16(a).  Section 2.16(a) of the Credit Agreement is hereby
amended by replacing the reference to “$1,750,000,000” appearing therein with
“$2,250,000,000”.

 

4.         Section 2.16(c).  Section 2.16(c) of the Credit Agreement is hereby
amended by inserting the phrase “solely in connection with the first Increase
Effective Date to occur after the Closing Date,” at the beginning of clause
(x)(2) thereof.

 

5.         Schedule 2.01.  Schedule 2.01 to the Credit Agreement is hereby
replaced with the Schedule 2.01 attached hereto as Annex I.

 

6.         Conditions to Effectiveness.  This Amendment shall become effective
upon the date (the “Amendment Effective Date”) on which each of the following
conditions precedent have been satisfied:

 


 

(a)        the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Company, Lenders constituting the Required
Lenders, Lenders constituting the Required Revolving Lenders and the L/C Issuer;
and

 

(b)        (i) all fees required to be paid to the Administrative Agent and the
Arrangers on or before the Increase Effective Date shall have been paid and
(ii) all fees required to be paid to the Lenders on or before the Increase
Effective Date shall have been paid, including all fees described in that
certain letter dated December 15, 2014 among the Borrower and the Arrangers.

 

7.         Representations and Warranties.  The Company represents and warrants
to the Administrative Agent and each Lender that (before and after giving effect
to this Amendment):

 

(a)          Each Loan Party has all requisite power and authority to execute,
deliver and perform its obligations under, and consummate the transactions
contemplated by, this Amendment.  The execution, delivery and performance by
each Loan Party of, and the consummation by each Loan Party of the transactions
contemplated by, this Amendment have been duly authorized by all necessary
corporate or other organizational action.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment, or for the consummation of the
transactions contemplated by this Amendment.  This Amendment has been duly
executed and delivered by each Loan Party.  This Amendment constitutes the
legal, valid and binding obligation of each Loan Party, enforceable against each
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(b)          The execution, delivery and performance by each Loan Party of, and
the consummation by each Loan Party of the transactions contemplated by, this
Amendment do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

(c)          All representations and warranties contained in Article V of the
Credit Agreement or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the Amendment Effective
Date, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (ii) any representation or warranty that is
already by its terms qualified as to “materiality”, “Material Adverse

 

2


 

Effect” or similar language shall be true and correct in all respects as of such
date after giving effect to such qualification.

 

(d)         There exists no Default.

 

8.         Ratification and Confirmation.  Except as expressly provided by this
Amendment, nothing contained herein shall be construed as a waiver, amendment or
modification of any other provision of the Credit Agreement or the other Loan
Documents or a consent to any further or future action on the part of the
Company or any other Loan Party that would require the waiver or consent of the
Lenders.  The Credit Agreement (as amended by this Amendment) and each of the
other Loan Documents is hereby ratified and confirmed in all respects and
remains in full force and effect from and after the date of this Amendment.  The
Company and each other Loan Party hereby ratifies its obligations and
liabilities under the Credit Agreement (as amended by this Amendment) and the
other Loan Documents (including its Obligations).

 

9.         Continuing Effect.  From and after the Amendment Effective Date, all
references in the Loan Documents to the “Credit Agreement,” “Loan Documents,”
“thereunder,” “thereof,” or words of similar import shall mean the Credit
Agreement and the other Loan Documents, as the case may be, in each case after
giving effect to the amendments and other modifications provided for or
otherwise contemplated in this Amendment.

 

10.       GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW  YORK.

 

11.       Miscellaneous.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

 

[Signature Pages Follow]

 

3


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

W.P. CAREY INC.

 

 

 

 

 

 

By:

/s/ Jeff Zomback

 

Name:

Jeff Zomback

 

Title:

Treasurer

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

BANK OF AMERICA, N.A., as a Lender and as L/C Issuer

 

 

 

 

 

 

By:

/s/ Michael J. Kauffman

 

Name:

Michael J. Kauffman

 

Title:

Vice President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ William E. Schachat

 

Name:

William E. Schachat

 

Title:

Credit Executive

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 

 


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Christine Aharonian

 

Name:

Christine Aharonian

 

Title:

Vice President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John C. Rowland

 

Name: John C. Rowland

 

Title: Vice President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David W. Heller

 

Name:

David W. Heller

 

Title:

Senior Vice President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Sean Armah

 

Name:

Sean Armah

 

Title:

Vice-President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Senior Vice President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Lori Chambers

 

Name:

Lori Chambers

 

Title:

Vice President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Casey Gehrig

 

Name:

Casey Gehrig

 

Title:

Vice President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ BRIAN KELLY

 

Name:  BRIAN KELLY

 

Title:  SVP

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

By:

/s/ Kerri Colwell

 

Name:

Kerri Colwell

 

Title:

Senior Vice President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Charles Weddell

 

Name:

Charles Weddell

 

Title:

 Vice President

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Aaron Lanski

 

Name:

Aaron Lanski

 

 

Title:

Managing Director

 

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

 

SIGNATURE BANK, as a Lender

 

 

 

 

 

By:

/s/ Richard Assaf

 

Name:

Richard Assaf

 

Title:

Senior Lender/VP

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

ACKNOWLEDGED BY:

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

By:

/s/ Anthea Del Bianco

 

Name:  Anthea Del Bianco

 

Title:  Vice President

 

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement]

 


 

ANNEX I

 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

Lender

 

Term
Commitment

 

Applicable
Percentage
(Term Facility)

 

Revolving Credit
Commitment

 

Applicable
Percentage
(Revolving
Credit Facility)

 

Dollar Tranche
Commitment

 

Dollar Tranche
Percentage

 

Bank of America, N.A.

 

$27,500,000.00

 

11.000000000%

 

$162,500,000.00

 

10.833333334%

 

$74,757,019.42

 

9.967602590%

 

JPMorgan Chase Bank, N.A.

 

$27,500,000.00

 

11.000000000%

 

$162,500,000.00

 

10.833333333%

 

$74,757,019.42

 

9.967602589%

 

Barclays Bank PLC

 

$23,000,000.00

 

9.200000000%

 

$137,000,000.00

 

9.133333333%

 

$63,025,917.93

 

8.403455724%

 

Citibank, N.A.

 

$23,000,000.00

 

9.200000000%

 

$137,000,000.00

 

9.133333333%

 

$63,025,917.93

 

8.403455724%

 

U.S. Bank N.A.

 

$23,000,000.00

 

9.200000000%

 

$137,000,000.00

 

9.133333333%

 

$63,025,917.93

 

8.403455724%

 

Wells Fargo Bank, N.A.

 

$23,000,000.00

 

9.200000000%

 

$137,000,000.00

 

9.133333333%

 

$63,025,917.93

 

8.403455724%

 

Capital One, N.A.

 

$19,000,000.00

 

7.600000000%

 

$111,000,000.00

 

7.400000000%

 

$111,000,000.00

 

14.800000000%

 

Regions Bank

 

$19,000,000.00

 

7.600000000%

 

$111,000,000.00

 

7.400000000%

 

$51,064,794.82

 

6.808639309%

 

RBS Citizens, N.A.

 

$14,000,000.00

 

5.600000000%

 

$91,000,000.00

 

6.066666667%

 

$41,863,930.89

 

5.581857452%

 

Fifth Third Bank

 

$14,000,000.00

 

5.600000000%

 

$91,000,000.00

 

6.066666667%

 

$41,863,930.89

 

5.581857452%

 

PNC Bank, N.A.

 

$14,000,000.00

 

5.600000000%

 

$91,000,000.00

 

6.066666667%

 

$41,863,930.89

 

5.581857452%

 

BMO Harris Bank, N.A.

 

$9,000,000.00

 

3.600000000%

 

$61,000,000.00

 

4.066666667%

 

$28,062,634.99

 

3.741684665%

 

Comerica Bank

 

$9,000,000.00

 

3.600000000%

 

$41,000,000.00

 

2.733333333%

 

$18,861,771.06

 

2.514902808%

 

Signature Bank

 

$5,000,000.00

 

2.000000000%

 

$30,000,000.00

 

2.000000000%

 

$13,801,295.90

 

1.840172787%

 

Total

 

$250,000,000.00

 

100.000000000%

 

$1,500,000,000.00

 

100.000000000%

 

$750,000,000.00

 

100.000000000%

 

 

Annex I - Schedule 2.01


 

ALTERNATIVE CURRENCY TRANCHE COMMITMENTS

 

 

Lender

 

Alternative Currency
Tranche Commitment

 

Acceptable Alternative
Currencies
(Euro, Sterling, Yen, HK
Dollars, Canadian Dollars,
Swiss Francs,
Australian Dollars)

 

Applicable
Tranche Percentage

 

Bank of America, N.A.

 

$87,742,980.58

 

$87,742,980.58

 

11.699064077%

 

JPMorgan Chase Bank, N.A.

 

$87,742,980.58

 

$87,742,980.58

 

11.699064077%

 

Barclays Bank PLC

 

$73,974,082.07

 

$73,974,082.07

 

9.863210943%

 

Citibank, N.A.

 

$73,974,082.07

 

$73,974,082.07

 

9.863210943%

 

U.S. Bank N.A.

 

$73,974,082.07

 

$73,974,082.07

 

9.863210943%

 

Wells Fargo Bank, N.A.

 

$73,974,082.07

 

$73,974,082.07

 

9.863210943%

 

Regions Bank

 

$59,935,205.18

 

$59,935,205.18

 

7.991360691%

 

RBS Citizens, N.A.

 

$49,136,069.11

 

$49,136,069.11

 

6.551475881%

 

Fifth Third Bank

 

$49,136,069.11

 

$49,136,069.11

 

6.551475881%

 

PNC Bank, N.A.

 

$49,136,069.11

 

$49,136,069.11

 

6.551475881%

 

BMO Harris Bank, N.A.

 

$32,937,365.01

 

$32,937,365.01

 

4.391648668%

 

Comerica Bank

 

$22,138,228.94

 

$22,138,228.94

 

2.951763859%

 

Signature Bank

 

$16,198,704.10

 

$16,198,704.10

 

2.159827213%

 

Total

 

$750,000,000.00

 

$750,000,000.00

 

100.000000000%

 

 

Annex I - Schedule 2.01